Case 1:18-cv-01296-CMH-IDD Document 47 Filed 02/24/20 Page 1 of 3 PageID# 410



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division



    JAMES GHAISAR et al.,

                  Plaintiffs,                       Civil Action No. 1:18-cv-1296 (CMH/IDD)

    v.

    Alejandro Amaya, et al.,

                  Defendants.



                  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                   MOTION FOR ISSUANCE OF SCHEDULING ORDER


          Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Rule 16(B) of the

Local Rules for the United States District Court for the Eastern District of Virginia, Plaintiffs

respectfully request that this Court issue a scheduling order in this matter. Plaintiffs served their

Amended Complaint on Defendants Lucas Vinyard and Alejandro Amaya on March 29, 2019. 1

Defendants Lucas Vinyard and Alejandro Amaya filed their Answer on June 26, 2019 and June

27, 2019, respectively.

          Plaintiffs, by counsel, contacted counsel for the Defendants on February 19, 2020 to

either schedule a conference of the parties as required by Federal Rule of Civil Procedure 26(f)

or determine Defendants’ position on this motion in accordance with Local Civil Rule 7(E).

Counsel for the Defendants responded that Defendants object to Plaintiffs’ request. Considering



1
  Plaintiffs also have a related action against the United States under the Federal Tort Claims Act
pending in this District (Civil Action No. 1:19-cv-01224). The Court issued a scheduling order
in that action on January 24, 2020.
Case 1:18-cv-01296-CMH-IDD Document 47 Filed 02/24/20 Page 2 of 3 PageID# 411



the delay that has already occurred to date and in the interest of timely commencing discovery,

Plaintiffs respectfully request that this Court issue a scheduling order pursuant to Federal Rule of

Civil Procedure 16(b).



Dated: February 24, 2020                              Respectfully submitted,


                                                      /s/ Thomas G. Connolly
                                                      Thomas G. Connolly (VA Bar No. 29164)
                                                      Roy L. Austin, Jr. (pro hac vice)
                                                      HARRIS, WILTSHIRE & GRANNIS LLP
                                                      1919 M Street NW, 8th Floor
                                                      Washington, D.C. 20036
                                                      Telephone: 202-730-1300
                                                      tconnolly@hwglaw.com
                                                      raustin@hwglaw.com

                                                      Counsel for Plaintiffs




                                                 2
Case 1:18-cv-01296-CMH-IDD Document 47 Filed 02/24/20 Page 3 of 3 PageID# 412



                                 CERTIFICATE OF SERVICE
       I hereby certify that on February 24, 2020, I caused a true and correct copy of the

foregoing to be filed and served using the Court’s CM/ECF system, with electronic notification

of such filing to all counsel of record.



                                                    /s/ Thomas G. Connolly
                                                    Thomas G. Connolly (VA Bar No. 29164)
                                                    HARRIS, WILTSHIRE & GRANNIS LLP
                                                    1919 M Street NW, 8th Floor
                                                    Washington, D.C. 20036
                                                    Telephone: 202-730-1300
                                                    tconnolly@hwglaw.com

                                                    Counsel for Plaintiffs
